Citation Nr: 0838719	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-35 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Evaluation of residuals of a right ankle injury, 
currently rated as 10 percent disabling.

3.  Evaluation of a scar on the left leg, currently rated as 
10 percent disabling.

4.  Evaluation of a scar on the right ankle, currently rated 
as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1999 to December 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran requested a hearing before a Veterans Law Judge 
in his substantive appeal.  In a statement received by the RO 
in September 2008, the veteran withdrew his request for a 
hearing.ousaHou


The issues regarding the evaluation of scars and residuals of 
right ankle injury are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hemorrhoids were not manifest in service and are unrelated to 
service.


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in June 2003 discussed the evidence necessary 
to establish service connection.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining further pertinent evidence.  Procedures concerning 
scheduled VA examinations were discussed.

In June 2003, the veteran acknowledged his understanding that 
failure to provide his service medical records or DD Form 214 
might result in an unfavorable decision in his claim.

A March 2006 letter advised the veteran of the manner in 
which VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that a 
VA examination was conducted and treatment records have been 
associated with the claims file.  The veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that the disabilities addressed in this decision 
are the result of participation in combat with the enemy.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding indicating 
hemorrhoids.  In October 2000 the veteran denied piles or 
rectal disease.  Clinically, his anus and rectum were normal.  

On VA pre-discharge examination in July 2003, the veteran 
reported that occasionally he had a little blood when he 
wiped.  He denied change in bowel habits.  On physical 
examination, no external hemorrhoids were evident.  The 
examiner concluded that there was no clear evidence of any 
pathology to render a diagnosis.

In August 2003, the veteran again denied piles or rectal 
disease.

In his January 2005 notice of disagreement, the veteran 
asserted that he had hemorrhoids caused by activities he 
participated in while in the service.  He stated that he did 
not have hemorrhoids before entering the service.  He argued 
that he was not adequately evaluated at his VA examination.  
He noted that he had seen a corpsman one time during service, 
and was advised to use an over the counter medication.

Upon review of the evidence pertaining to this claim, the 
Board has determined that service connection is not 
warranted.  The Board observes that there is no indication of 
hemorrhoids in service, and no current diagnosis of this 
claimed condition.  While the veteran has reported that he 
has some bleeding, clinical examination was negative, and the 
evidence contains no current diagnosis.

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current clinical findings demonstrating 
hemorrhoids.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Similarly, the Federal Circuit has noted that in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (2001).  Here, the Board 
is presented with no underlying clinical pathology to account 
for the veteran's complaints.  Accordingly, service 
connection for hemorrhoids must be denied.

The Board fully accepts that a layman is competent to report 
that he has noticed bleeding.  However, the October 2000 
examination specifically established that the anus and 
rectum, to include an evaluation for hemorrhoids was normal.  
Similarly, the 2003 affirmatively established that there were 
no hemorrhoids and that there was no evidence of pathology to 
warrant a diagnosis.  To the extent that a layman is 
competent to report that he has hemorrhoids, the examinations 
conducted in 2000 and 2003 are far more probative as to the 
existence of hemorrhoids.

Lastly, the veteran's assertion that he was not examined is 
inconsistent with the record.  We conclude, based upon the 
examination report that the veteran was examined and that the 
report is adequate.  We also note that the veteran has not 
submitted any objective evidence that would refute the 
findings of October 2000 or July 2003.  

The preponderance of the evidence is against the veteran's 
claims and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for hemorrhoids must be 
denied.


ORDER

Entitlement to service connection for hemorrhoids is denied.




REMAND

In his January 2005 notice of disagreement, the veteran 
discussed the functional limitations caused by his right 
ankle disability.  He also provided information concerning 
his scars.  

In August 2006, the RO requested that the veteran be afforded 
pertinent examinations.  A September 2006 report from the VA 
Medical Center indicates that the joint and scar examinations 
were canceled because the veteran withdrew his claim.  

In an August 2008 statement, the veteran's representative 
pointed out that the file did not include any notation of 
contact with the veteran relating to the alleged withdrawal 
of his claims.  The Board's review of the file is also 
negative for any notation of such contact.  While the 
representative indicates that subsequent attempts to contact 
the veteran have been unsuccessful, the Board notes that a 
letter sent to the veteran in September 2008 appears to have 
been notated and returned by the veteran, indicating that he 
was reached at the address listed on the letter.  

In light of the above discussion, the Board has determined 
that the veteran's current address should be confirmed, and 
that he be contacted regarding whether he wishes to pursue 
the instant claims.  If so, he should be offered the 
opportunity to appear at VA skin and joint examinations to 
determine the extent of his service connected right ankle 
disability and scars.

The Board fins that additional development is necessary in 
this case.  Accordingly, the case is REMANDED for the 
following action:

1.  Confirm the veteran's current address 
and contact him with respect to whether 
he wishes to pursue the claims pertaining 
to his right ankle disability and scars.

2.  If so, schedule the veteran for 
examinations of his service-connected 
right ankle disability and scars of the 
left leg and right ankle.  

With respect to the veteran's right ankle 
disability, the results of range of 
motion testing should be reported, and 
any excursion of motion accompanied by 
pain should be specifically identified.  
The examiner should characterize 
limitation of motion as moderate or 
marked, and indicate whether there is 
ankylosis.  The examiner should identify 
any objective evidence of pain and assess 
the extent of any pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

Regarding the veteran's scars, the 
examiner should provide measurements and 
indicate whether they cause limited 
motion.  Any instability or pain on 
examination should also be reported.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


